Name: Council Regulation (EU) NoÃ 779/2011 of 12Ã July 2011 concerning the allocation of the fishing opportunities under the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial compensation provided for in the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco
 Type: Regulation
 Subject Matter: fisheries;  Africa
 Date Published: nan

 5.8.2011 EN Official Journal of the European Union L 202/31 COUNCIL REGULATION (EU) No 779/2011 of 12 July 2011 concerning the allocation of the fishing opportunities under the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial compensation provided for in the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 22 May 2006, the Council adopted Regulation (EC) No 764/2006 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco (1) (Partnership Agreement). (2) Since the protocol setting out the fishing opportunities and financial compensation provided for in the Partnership Agreement expired on 27 February 2011, a new protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial compensation provided for in the Fisheries Partnership Agreement (the Protocol) (2) was initialled on 25 February 2011. The Protocol provides EU vessels with fishing opportunities in waters falling within the sovereignty or jurisdiction of Morocco. (3) On 12 July 2011, the Council adopted Decision 2011/491/EU (3) on the signing and the provisional application of the Protocol. (4) The method for allocating the fishing opportunities among the Member States should be defined for the period of application of the Protocol. (5) In accordance with Article 10(1) of Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters (4), if it appears that the number of fishing authorisations or the amount of fishing opportunities allocated to the Union under the protocol are not fully utilised, the Commission is to inform the Member States concerned. The absence of a reply within the deadline to be set by the Council is to be considered as confirmation that the vessels of the Member State concerned are not making full use of their fishing opportunities during in the given period. That deadline should be set. (6) Given that the previous Protocol expired on 27 February 2011 and that the Protocol is provisionally applied from 28 February 2011, this Regulation should apply from 28 February 2011, HAS ADOPTED THIS REGULATION: Article 1 1. The fishing opportunities set by the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial compensation provided for in the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco (the Protocol) shall be allocated among the Member States as follows: Fishing category Type of vessel Member State Licences or quota Small-scale fishing/north, pelagic species seiners Spain 20 Small-scale fishing/north Bottom longliners, < 40 GT Spain 20 Portugal 7 Bottom longliners, > 40 GT < 150 GT Portugal 3 Small-scale fishing/south Spain 20 Demersal bottom longliners Spain 7 Portugal 4 Trawlers Spain 10 Italy 1 Tuna fishing Pole-and-line vessels Spain 23 France 4 Industrial fishing for pelagic species Germany 4 850 t Lithuania 15 520 t Latvia 8 730 t Netherlands 19 400 t Ireland 2 500 t Poland 2 500 t United Kingdom 2 500 t Spain 400 t Portugal 1 333 t France 2 267 t 2. Regulation (EC) No 1006/2008 shall apply without prejudice to the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco. 3. If applications for fishing authorisations from the Member States referred to in paragraph 1 do not cover all the fishing opportunities set out in the Protocol, the Commission shall consider applications for fishing authorisations from any other Member State in accordance with Article 10 of Regulation (EC) No 1006/2008. The deadline referred to in Article 10(1) of that Regulation shall be set at 10 working days. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 28 February 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 2011. For the Council The President J. VINCENT-ROSTOWSKI (1) OJ L 141, 29.5.2006, p. 1. (2) See page 3 of this Official Journal. (3) See page 1 of this Official Journal. (4) OJ L 286, 29.10.2008, p. 33.